Title: To Alexander Hamilton from Charles W. Hare, 11 March 1799
From: Hare, Charles W.
To: Hamilton, Alexander


          
            Sir,
            Philadelphia March 11. 1799.
          
          I received your letter enclosing a copy of the General Orders appointing me Judge Advocate of the Court Martial whereof Col. Moore is President on Friday. The honor conferred upon me by this appointment, I shall ever gratefully remember, and no exertions on my part shall be spared to execute it’s duties with propriety.
          I readily consent to the depositions of the Witnesses in Dr Osborne’s case being taken at New York. I delayed signifying this consent to you, from a desire to become possessed of sufficient information to enable me to prepare the proper interrogatories, but not having received from the War Office any of the papers which can throw the least light upon the subject, it has not yet been in my power to do so. By the next mail however I will endeavour to forward them to you.
          I am Sir Your most obt. Servant
          
            C. W. Hare
          
        